    Case 3:15-cv-00675-JBA Document 1252-2 Filed 08/20/19 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                             DISTRICT OF CONNECTICUT

 -------------------------------------------------------------------- X
 UNITED STATES SECURITIES AND EXCHANGE :
 COMMISSION,                                                          :
                                                                      :
                            Plaintiff,                                :
                                                                      :
      v.                                                              :
                                                                      :
 IFTIKAR AHMED,                                                       :
                                                                      :
                            Defendant, and                            :
                                                                      : Civil Action No.
 IFTIKAR ALI AHMED SOLE PROP,                                         : 3:15-CV-675 (JBA)
 I-CUBED DOMAINS, LLC; SHALINI AHMED;                                 :
 SHALINI AHMED 2014 GRANTOR RETAINED                                  : [PROPOSED] ORDER
 ANNUITY TRUST; DIYA HOLDINGS LLC;                                    :
 DIYA REAL HOLDINGS, LLC; I.I. 1, a minor                             :
 child, by and through his next friends IFTIKAR                       :
 and SHALINI AHMED, his parents; I.I. 2, a minor                      :
 child, by and through his next friends IFTIKAR                       :
 and SHALINI AHMED, his parents; and I.I. 3, a                        :
 minor child, by and through his next friends                         :
 IFTIKAR and SHALINI AHMED, his parents,                              :
                                                                      :
                            Relief Defendants.                        :
 ------------------------------------------------------------------- X
 -

       IT IS HEREBY ORDERED that, pursuant to the Motion filed by Harris St. Laurent

LLP (the “Firm”) on August 20, 2019, the (i) Motion of the Firm to withdraw from

representation of Relief Defendants Shalini Ahmed, I-Cubed Domains LLC, Shalini Ahmed

2014 Grantor Retained Annunity Trust, DIYA Holdings LLC, DIYA Real Holdings LLC, I.I.

1, I.I. 2, and I.I. 3 (Dkt. No. 1152), and the (ii) pending motions (Dkt. Nos. 898, 925, 970, and

1152) and proposed order (Dkt. No. 1079) for payment of attorneys’ fees to the Firm and

Berenzwig Leonard LLP are GRANTED and the Court’s Asset Freeze Order dated August
    Case 3:15-cv-00675-JBA Document 1252-2 Filed 08/20/19 Page 2 of 2



12, 2015 (Dkt. No. 113), and the Order Appointing Receiver, dated December 20, 2018 (Dkt.

No. 1070), are further modified as follows:

   1. Funds in the amount of $1,860,367.53, are released from this Court’s asset freeze

       order for payment to Harris, St. Laurent & Chaudhry LLP, at 40 Wall Street, 53rd

       Floor, New York, NY 10005.

   2. Funds in the amount of $9,065.64 are released from the Court’s asset freeze order for

       payment to Berenzwig Leonard LLP, at 8300 Greensboro Drive, Suite 1250,

       McLean, VA 22102.

   3. The Receiver is directed to make payments of such amounts to the law firms

       identified above within 30 days of the entry of this Order, and is further authorized to

       take any administrative act with regards to the assets comprising the Receivership

       Estate, as defined in this Court’s Order dated December 20, 2018 (Dkt. No. 1070),

       necessary to effect these payments.

IT IS SO ORDERED this ___ day of ________ 2019


_____________________________
Janet Bond Arterton, U.S.D.J.




                                              2 of 2
